Citation Nr: 9911722	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic bronchitis with 
an asthma component and chronic obstructive pulmonary 
disease.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland Oregon (RO) which denied service connection for 
chronic bronchitis with an asthma component and chronic 
obstructive pulmonary disease.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's bronchitis and chronic obstructive pulmonary 
disease and his period of active service.


CONCLUSION OF LAW

The claim for service connection for chronic bronchitis with 
an asthma component and chronic obstructive pulmonary disease 
is not well grounded. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98

The veteran asserts that he has chronic bronchitis beginning 
in service, which has caused his current condition of chronic 
obstructive pulmonary disease.  Service medical records show 
that the veteran was diagnosed with and hospitalized for 
acute bronchitis in January 1952, one and a half weeks after 
entrance into service.  Hospital admission records note a 
history of smoking a pack of cigarettes per day.  It was also 
noted that the veteran gave a history of hospitalization at 
age 8 for bronchitis.  After an extended hospital stay in 
January and February 1952, a diagnosis of pneumonia was 
added.

According to service medical records, the veteran was next 
diagnosed with acute bronchitis in October 1965.  There is no 
record of hospital admission in conjunction with this 
episode.  Two years later, in October 1967, while serving in 
Vietnam, the veteran was diagnosed with and hospitalized for 
bronchitis and pneuomia.  A subsequent diagnosis of 
bronchitis occurred in January 1968, when it was also noted 
that the veteran was down to smoking only 3 cigarettes per 
day.  The veteran was hospitalized again in September and 
October 1970, and diagnosed with anxiety disorder, mild 
bronchitis secondary to smoking, and a post-reduction broken 
nose.  A December 1970 record shows treatment for bronchitis 
without hospitalization.  The service medical records are 
devoid of any mention of pulmonary disease.

Post-service medical records do not show any treatment for a 
bronchitis-like condition until February 1990, when the 
veteran reported to the emergency room of a private hospital 
due to cough and flu symptoms.  X-rays were taken and his 
lungs were observed to be clear except for minimal 
interstitial prominence of bases probably due to low grade 
fibrosis.  The diagnosis was arteriosclerotic coronary artery 
disease.  The x-rays showed no pulmonary abnormality.

The veteran underwent three VA compensation and pension 
examinations in which his alleged bronchitis was assessed.  
First, in January 1997, as part of an Agent Orange 
examination, the examiner gave the initial impression of 
"purported recurrent bouts of bronchitis; non-smoker times 
five years".  This examination was followed by a pulmonary 
function analysis which resulted in a diagnosis of severe 
obstructive lung defect.  Next, in March 1997, at the request 
of the RO, a second examination was conducted  The initial 
impression of the nurse practitioner who examined the veteran 
was "probable chronic obstructive pulmonary disease [and] 
probabl[e] chronic bronchitis with an asthma component."  
This was the first mention of asthma, and the record does not 
contain any confirmation of that preliminary diagnosis.

A third and more comprehensive examination was conducted in 
July 1997, in which the examining physician provided a 
diagnosis of "[s]evere obstructive lung defect, with history 
of recurrent, acute bronchitis purportedly dating back to 
military basic training."  In addition, in response to 
questions posed by the RO, the examiner stated that the 
veteran "does not experience chronic bronchitis, but rather 
has episodes of acute bronchitis [and that t]he bronchitis 
noted in service was acute in nature."  In a separate 
statement dated July 1998, the examiner wrote, after 
reviewing the veteran's records, "In regard to the question 
of the presence of bronchitis being service related, my 
opinion is that this is not the case.  There is no evidence 
in the record for the type of disabling infection or episode 
of pulmonary disease in the service which would reasonably be 
expected to cause bronchitis episodes later in life.  The 
tobacco exposure suffered by the patient, however, could 
explain these findings along with the pulmonary function 
abnormalities."  The examiner referred further questions 
regarding origin of the pulmonary condition to a pulmonary 
specialist, however the claims file does not contain an 
assessment by a pulmonary specialist.

The record is devoid of competent medical evidence of a nexus 
between any current bronchial or pulmonary disorder and the 
veteran's period of service.  In fact, the record contains 
contrary evidence:  that the veteran's earlier episodes of 
bronchitis were acute in nature and are not the cause of his 
current pulmonary disorder.  Further, according to the 
medical evidence of record, the veteran has not exhibited 
continuity of symptomatology since service.  The statements 
of the veteran himself are not sufficient to provide a nexus 
to service because the matter involves a medical 
determination about which laypersons are not competent to 
testify.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Because there is no nexus between the veteran's 
current disorder and his period of service, the claim for 
service connection is not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails


ORDER

Service connection for chronic bronchitis with an asthma 
component and chronic obstructive pulmonary disease is 
denied.



		
	BRUCE N. KANNEE
	Member, Board of Veterans' Appeals



 

